 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JACQLYN A. MARCUM,                                  No. 2: 19-CV-01135-KJM-DB
12                        Plaintiff,
13            v.                                          ORDER
14    JOSEPH COREY, CITIBANK,
      SALVATOR RAMIREZ, and COUNTY
15    OF SACRAMENTO,
16                        Defendants.
17

18                  Plaintiff filed a complaint on March 22, 2017 in Sacramento County Superior

19   Court, alleging negligence, premises liability, and liability under 42 U.S.C. § 1983. Defendant

20   removed on June 20, 2019. Defendant County of Sacramento filed a stipulation of dismissal

21   purporting to show the agreement of plaintiff to the dismissal of all claims and parties on October

22   8, 2019. The remaining defendants have not yet appeared in this action and as of today’s date, no

23   further action has been taken by plaintiff to complete litigation of this case. The case is set for a

24   pretrial scheduling conference on October 24, 2019 at 2:30 P.M., but the date will be vacated and

25   reset because the parties have not filed a joint status report.

26                  IT IS THEREFORE ORDERED that plaintiff show cause within fourteen days of

27   the date of this order why this case should not be dismissed for his failure to prosecute as to the

28   remaining defendants. Fed. R. Civ. P. 41(b). The scheduling conference set for October 24th is
                                                         1
 1   VACATED and RESET for January 16, 2020 at 2:30 P.M., with the filing of a joint status report
 2   due at least 14 days prior to the scheduling conference.
 3   DATED: October 18, 2019.
 4

 5
                                                     UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
